         Case: 3:21-cv-00348-wmc Document #: 17 Filed: 07/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ROBERT WILLIAM ALLEN,

          Plaintiff,                                                       ORDER
    v.
                                                                 Case No. 21-cv-348-wmc
 SECURUS TECHNOLOGIES, et al.,

          Defendants.


         On June 4, 2021, I entered an order assessing plaintiff Robert William Allen $2.86 as

an initial partial payment of the $350.00 fee for filing this case. Dkt. 7. Now plaintiff has filed

a letter, which I will construe as a motion to waive the $2.86 initial partial payment. Dkt. 16.

After re-evaluating plaintiff’s inmate account statement (dkt. 16-1) and the information

plaintiff provided in his motion, it appears that plaintiff presently has no means with which to

pay the filing fee or to make an initial partial payment. Under these circumstances, the court

will grant plaintiff’s motion for leave to proceed without prepayment of the filing fee, but will

not assess an initial partial filing fee. Even if this court ultimately determines that plaintiff’s

complaint cannot go forward, plaintiff is advised that the full $350 filing fee for indigent

litigants remains plaintiff’s obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
       Case: 3:21-cv-00348-wmc Document #: 17 Filed: 07/23/21 Page 2 of 2




                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Robert William Allen to waive the initial partial

filing fee is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the

screening process is complete, a separate order will issue.




               Entered this 23rd day of July, 2021.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
